DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant has amended claims 31, 32, 34, 37, and 44-45. Applicant has canceled claims 36, 38-41, and 46. Applicant has added claims 47-53. Claims 31-35, 37, 42-45, and 47-53 are currently pending.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-35 and 45 are rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Schultz (U.S. Patent No. 5,960,795)
Regarding claim 31, Patel discloses a negative pressure wound therapy system (Fig. 1, feat. 100; Paragraph 0021) comprising: a wound dressing dimensioned for positioning relative to a wound bed of a subject (Fig. 1, feat. 110; Paragraph 0027); a wound port operatively connected to the wound dressing (Fig. 1, feat. 112; Paragraphs 0028 and 0029); and a subatmospheric pressure mechanism configured to aspirate fluid from a wound (Fig. 1, feat. 104; Paragraphs 0028 and 0029); wherein the wound port provides fluid communication between the subatmospheric pressure mechanism and the wound through the wound dressing (Paragraph 0028).
Patel discloses that the absorbent layer may be any suitable shape (Paragraph 0024), but does not explicitly disclose that the wound dressing comprising a triangular shape configured to conform to contours of a portion of a body of the subject.
Shultz teaches wound covering devices (Abstract). Shultz teaches an embodiment in which the dressing comprises a triangular shape (Fig. 7C, feat. 730; Col. 9, lines 35-50) for covering wounds in the sacral-coccyx area (Col. 9, lines 35-50). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel so that the wound dressing comprising a triangular shape configured to conform to contours of a portion of a body of the subject in order to cover wounds in the sacral-coccyx area as taught by Shultz.
Regarding claim 32, Patel in view of Shultz discloses the system of Claim 31. Patel further discloses that the system further comprises a wound contact layer configured to be position in direct contact with the wound (Fig. 1, feat. 106; Paragraph 0022); and a filler layer configured to be positioned adjacent to the wound contact layer (Fig. 1, feat. 108; Paragraph 0024).
Regarding claim 33, Patel in view of Shultz discloses the system of Claim 32. Patel further discloses that the wound contact layer is configured to permit substantially unidirectional fluid flow so that exudate removed from the wound is prevented from flowing back into the wound (Paragraph 0022).
Regarding claim 34, Patel in view of Shultz discloses the system of claim 32. Patel discloses that the wound contact layer is non-adherent (Patel: Fig. 1, feat. 106; Paragraph 0022) and lies between the wound surface (Patel: Fig. 1, feat. w) and the absorbent filler layer (Patel: Fig. 1, feat. 108; Paragraph 0024). Because the wound contact layer is non-adherent, and is between the wound and the absorbent filler layer, the wound contact layer prevents adherence of the absorbent filler layer to the wound. Therefore, Patel inherently discloses that the wound contact layer is configured to prevent adherence of the filler layer. This is further evidenced by the disclosure of Hunt et al. (U.S. Patent Application Publication No. 2004/0030304), which teaches that a non-adherent sheet in between the wound surface and an absorbent filler reduces the occurrence of adhesions that make removal of the dressing difficult or dangerous (Hunt: Paragraphs 0030 and 0031).
Regarding claim 35, Patel in view of Shultz discloses the system of claim 32. Patel further discloses that the wound contact layer comprises a non-adherent material 
Regarding claim 45, Patel in view of Shultz discloses the system of claim 31. Patel further discloses that the wound port is operatively connected to the wound dressing (Fig. 1, feat. 112; Paragraphs 0028 and 0029), the wound port comprising: a vacuum port (Paragraphs 0028 and 0029). Patel further discloses an exudate conduit in fluid communication with the wound port (Fig. 1, feat. 116; Paragraph 0029) and a canister for collecting exudate removed from the wound and deposited in the canister under the influence of a vacuum source (Fig. 1, feat. 118; Paragraph 0029); wherein the subatmospheric pressure mechanism comprises the canister and the vacuum source (Paragraph 0029).
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Schultz (U.S. Patent No. 5,960,795), and in further view of Hunt et al. (U.S. Patent Application Publication No. 2004/0030304).
Regarding claim 37, Patel in view of Shultz discloses the system of claim 32. Patel in view of Shultz does not disclose that the filler layer comprises a non-woven gauze or reticulated foam.
Hunt teaches a negative pressure wound therapy system for abdominal wounds (Abstract). Hunt teaches that the system comprises a reticulated polyurethane foam as an absorbent wound filler (Fig. 1, feat. 36; Paragraphs 0018, 0030, and 0034). Hunt teaches that using reticulated polyurethane foam advantageously helps to de-localize the delivery of negative pressure and flow of exudates (Paragraph 0037). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Patel in the absorbent filler layer comprises a reticulated foam as taught by Hunt in order to delocalize the delivered negative pressure and flow of exudates.
Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Schultz (U.S. Patent No. 5,960,795), and in further view of Leiboff (U.S. Patent Application Publication No. 2005/0288691).
Regarding claim 42, Patel in view of Shultz discloses the system of claim 31. Patel in view of Shultz does not disclose that the system further comprises: that the wound port is centrally located on a dressing layer of the wound dressing; and a targeting grind on the dressing layer including regularly spaced reference marks along at least two axes extending from the wound port.
Patel is silent with respect to the location of the wound port on the wound dressing, other than it being attached to or integral with the top layer (Patel: Fig. 1, feat. 112; Paragraph 0028). However, centrally locating the wound port would be a matter of choice which a person of ordinary skill in the art would have found obvious, absent persuasive evidence that a centrally located wound port is non-obvious, because centrally locating the wound port would allow negative pressure to be delivered to the wound. Please see MPEP 2144.04.IV.B. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel in view of Shultz so that the wound port is centrally located on a dressing layer of the wound dressing
Leiboff teaches a surgical prosthesis comprising a positioning grid (Abstract). The surgical prosthesis taught by Leiboff comprises a flexible sheet that is fixed into place onto a surface of the body (Paragraphs 0002 and 0028). Leiboff teaches that the flexible sheet comprises a grid of indices that advantageously aid a user with optimal positioning of the sheet (Paragraphs 0009 and 0029). Leiboff teaches embodiments of the grid with indices in which the grid comprises regularly spaced reference marks along at least two axes extending from the center of the prosthesis (Figs. 2B and 2C; Paragraphs 0032 and 0033). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel in view of Shultz so that it comprises a targeting grid on the dressing layer including regularly spaced reference marks along at least two aces extending from the wound port to aid a user with optimal positioning as taught by Leiboff.
Regarding claim 43, Patel in view of Shultz, and in further view of Leiboff discloses the system of claim 42.
As discussed above, Leiboff teaches a flexible sheet comprising a grid of indices that aid a user with optimal positioning of the sheet (Paragraphs 0009 and 0029). Leiboff further teaches that the targeting grid includes rule marks associated with two orthogonal axes extending from the center such that the targeting grid is arranged for measurement of a Cartesian distance to the wound port (Fig. 2B, feat. 16; Fig. 2C, feat. 18; Paragraphs 0032 and 0033). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel in view of Shultz and in further view of Leiboff so that the targeting grid includes rule marks associated with two orthogonal axes extending from the wound port such that the targeting grid is arranged for Cartesian measurement of a distance to the wound port to aid a user with optimal positioning as taught by Leiboff.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Leiboff (U.S. Patent Application Publication No. 2005/0288691), and in further view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114).
Regarding claim 44, Patel in view of Shultz, and in further view of Leiboff discloses the system of claim 42.
As discussed above, Leiboff teaches a flexible sheet comprising a grid of indices that aid a user with optimal positioning of the sheet (Paragraphs 0009 and 0029). Leiboff further teaches that the targeting grid includes regularly spaced reference marks along at least two axes extending from the center of the wound port (Fig. 2B, feat. 16; Fig. 2C, feat. 18; Paragraphs 0032 and 0033). Leiboff further teaches that the reference marks may be used to indicate the diameter of a circle at a given distance from the center (Fig. 2C, feat. 18; Paragraph 0032). Therefore, Patel in view of Shultz, and in further view of Leiboff discloses that the targeting grid includes regularly spaced reference marks along at least two axes extending from the wound port. Patel in view of Shultz, and in further view of Leiboff does not disclose numerical markers corresponding to units of a standard measurement system, the numerical markers identifying a number of units that is twice the distance from a center of the wound port.
Murai teaches an absorbent article comprising a grid (Abstract; Fig. 1, feat. 104; Paragraph 0033). Murai teaches that the grid may be accompanied by numerical graduation figures to aid a user in using the grid for measurement (Fig. 1, feat. 105; Paragraph 0033). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel in view of Shultz, and in further view of Leiboff so that the targeting grid includes numerical markers corresponding to units of a standard measurement system, the numerical markers identifying a number of units that is twice the distance from a center of the wound port in order to aid a user in using the grid for measurement as taught by Murai.
Claims 47-50 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Schultz (U.S. Patent No. 5,960,795) and in further view of Ward (U.S. Patent No. 5,000,172).
Regarding claim 47, Patel in view of Shultz discloses the system of claim 31. Patel in view of Shultz does not disclose that the wound dressing comprises a first wound facing side and an opposite second side, wherein the wound dressing comprises a delivery layer positioned on the second side of the wound dressing, wherein the delivery layer comprises at least one peripheral region that overlies the wound dressing, wherein the at least one peripheral region is configured to provide a gripping surface to facilitate separation of the delivery layer from the wound dressing.
Ward teaches a wound dressing system (Abstract; Fig. 1, feat. 1; Col. 9, lines 28-42) comprising a backing layer (Fig. 1, feat. 2; Col. 9, lines 28-30) with an adhesive surface (Fig. 1, feat. 3; Col. 9, lines 31-35) and a support layer on the non-adhesive surface (Fig. 1, feat. 4; Col. 9, lines 36-37). The support layer comprises overhanging peripheral edges for gripping in order to separate it from the backing layer (Fig. 1, feat. 4; Col. 9, lines 51-63). Ward teaches that such a dressing system allows for the dressing to be smoothly adhered to the skin with no unsightly puckering (Col. 9, lines 51-63). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel in view of Shultz so that the wound dressing comprises a first wound facing side and an opposite second side, wherein the wound dressing comprises a delivery layer positioned on the second side of the wound dressing, wherein the delivery layer comprises at least one peripheral region that overlies the wound dressing, wherein the at least one peripheral region is configured to provide a gripping surface to facilitate separation of the delivery layer from the wound dressing so that the system can be smoothly adhered to the skin with no unsightly puckering as taught by Ward.
Regarding claim 48, Patel in view of Shultz and in further view of Ward discloses the system of claim 47. As discussed above, Ward teaches a support layer comprising overhanging peripheral edges for gripping in order to separate it from the backing layer (Fig. 1, feat. 4; Col. 9, lines 51-63). Therefore, Patel in view of Shultz and in further view the at least one peripheral region extends beyond at least one edge of the wound dressing.
Regarding claim 49, Patel in view of Shultz and in further view of Ward discloses the system of claim 47. As discussed above, Ward teaches a support layer comprising overhanging peripheral edges for gripping in order to separate it from the backing layer while placing the dressing (Fig. 1, feat. 4; Col. 9, lines 51-63). Therefore, Patel in view of Shultz and in further view of Ward discloses that the at least one peripheral region comprises a plurality of peripheral regions to facilitate placement of the wound dressing.
Regarding claim 50, Patel in view of Schultz discloses the system of claim 31. Patel in view of Schultz does not disclose that the wound dressing comprises a backing layer and a delivery layer, wherein each of the backing layer and the delivery layer are configured to be removed from opposing sides of the wound dressing.
Ward teaches a wound dressing system (Abstract; Fig. 1, feat. 1; Col. 9, lines 28-42) comprising a backing layer (Fig. 1, feat. 2; Col. 9, lines 28-30) with an adhesive surface (Fig. 1, feat. 3; Col. 9, lines 31-35), a support layer on the non-adhesive surface of the backing layer (Fig. 1, feat. 4; Col. 9, lines 36-37), and a two piece protector for protecting the adhesive surface of the backing layer (Fig. 1, feats. 5 and 6; Col. 9, lines 46-50). In order to be applied to a wound, one part of the protector is removed from the adhesive surface (Fig. 1, feat. 6), the dressing is placed on the wound, the second part of the protector is removed from the adhesive surface (Fig. 1, feat. 5), the support (Fig. 1, feat. 4) and backing layers (Fig. 1, feat. 2) are smoothed down, and finally, the prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel in view of Shultz so that the wound dressing comprises a backing layer and a delivery layer, wherein each of the backing layer and the delivery layer are configured to be removed from opposing sides of the wound dressing so that the system can be smoothly adhered to the skin with no unsightly puckering as taught by Ward.
Regarding claim 52, Patel in view of Shultz and in further view of Ward discloses the system of claim 50. Patel further discloses that the wound dressing is configured to form a seal around the wound bed (Patel: Fig. 1, feat. 110; Paragraphs 0026 and 0027). As discussed above, Ward teaches that the support is removed from the dressing without disturbing the smooth adherence of the dressing to the skin (Ward: Col. 9, lines 51-63). Therefore, Patel in view of Shultz and in further view of Ward discloses that the delivery layer is configured to separate from the wound dressing without disturbing the seal formed.
Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Ward (U.S. Patent No. 5,000,172), and in further view of Heaton et al. (U.S. Patent No. 39).
Regarding claim 51, Patel in view of Shultz and in further view of Ward discloses the system of claim 50. Patel in view of Shultz and in further view of Ward does not the delivery layer comprises a central opening configured to receive the wound port.
Heaton teaches a surgical drape (Figs. 3 and 4; Col. 4, lines 54-67) and suction head (Figs. 5-7; Col. 5, lines 11-28) for negative pressure wound therapy. Heaton teaches that the surgical drape comprises a flexible film (Fig. 3, feat. 21; Col. 4, lines 54-61) with an adhesive surface protected by a release-coated sheet (Fig. 3, feat. 24; Col. 4, lines 54-61) and a non-adhesive surface protected by a protective outer film (Fig. 3, feat. 20; Col. 4, lines 54-61). Heaton teaches that an aperture is cut through the flexible film and the protective outer film (Fig. 4, feat. 25; Col. 4, lines 62-67) in order to receive the suction head (Col. 5, lines 29-32). Heaton teaches that a protective layer with an aperture cut through it to accommodate a suction head improves the handling characteristics of a negative pressure wound therapy dressing relative to the adhesive dressing alone (Col. 2, lines 18-50). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel in view of Shultz and in further view of Ward so that the delivery layer comprises a central opening configured to receive the wound port in order to improve the handling characteristics as taught by Heaton.
Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Schultz (U.S. Patent No. 5,960,795) and in further view of Heaton et al. (U.S. Patent No. 6,345,623)
Regarding claim 53, Patel in view of Schultz discloses the system of claim 31. Patel in view of Schultz does not disclose that the wound port comprises a flange configured to receive a conduit for the subatmospheric pressure mechanism.
As discussed above, Heaton teaches a surgical drape (Figs. 3 and 4; Col. 4, lines 54-67) and suction head (Figs. 5-7; Col. 5, lines 11-28) for negative pressure wound therapy. Heaton teaches that the surgical drape comprises a flexible film (Fig. 3, feat. 21; Col. 4, lines 54-61) with an adhesive surface protected by a release-coated sheet (Fig. 3, feat. 24; Col. 4, lines 54-61) and a non-adhesive surface protected by a protective outer film (Fig. 3, feat. 20; Col. 4, lines 54-61). Heaton teaches that an aperture is cut through the flexible film and the protective outer film (Fig. 4, feat. 25; Col. 4, lines 62-67) in order to receive the suction head (Col. 5, lines 29-32). Heaton teaches that the suction head comprises a flange (Figs. 5-7, feat. 30; Col. 5, lines 11-28) for securing to the adhesive surface of the dressing (Col. 5, lines 29-32). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Patel in view of Shultz so that the wound port comprises a flange configured to receive a conduit for the subatmospheric pressure mechanism in order to secure the wound port to the adhesive surface of the wound dressing as taught by Heaton.
Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 04/22/2021, with respect to the objections to claims 37 and 44 have been fully considered and are persuasive in light of the amendments to claims 37 and 44. Therefore, the objections have been withdrawn.
Applicant’s arguments, see pages 5 and 6 of Applicant’s Remarks, filed 04/22/2021, with respect to the rejections of claims 31-36, 39, and 40 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Patel and of claims 45 and 46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Miller have been fully considered and are persuasive in light of the amendments to claims 31 and 45. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 31-35 and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Patel in view of Shultz.
Applicant’s arguments, see pages 5 and 6 of Applicant’s Remarks, filed 04/22/2021, with respect to the rejection of claim 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Hunt have been fully considered and are persuasive in light of the amendment to claim 31. However, upon further consideration, a new grounds of rejection has been made of claim 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Shultz and in further view of Hunt.
Applicant’s arguments, see pages 5 and 6 of Applicant’s Remarks, filed 04/22/2021, with respect to the rejection of claims 42 and 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Leiboff have been fully considered and are persuasive in light of the amendment to claim 31. However, upon further consideration, a new grounds of rejection has been made of claims 42 and 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Shultz and in further view of Leiboff.
Applicant’s arguments, see pages 5 and 6 of Applicant’s Remarks, filed 04/22/2021, with respect to the rejection of claim 44 under pre-AIA  35 U.S.C. 103(a) as 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sessions et al. (U.S. Patent No. 5,605,165) discloses the wound measurement device.
Boehringer et al. (U.S. Patent Application Publication No. 2005/0209574) discloses a wound packing material for use with suction.
Ohmstede (U.S. Patent Application Publication No. 2002/0016577) discloses a drainage system for a negative pressure wound therapy system.
Sinyagin (U.S. Patent Application Publication No. 2004/0015115) discloses a method for treating a wound using a customized dressing.
Buan (U.S. Patent Application Publication No. 2009/0299251) discloses a negative pressure wound therapy device.
Ritger (U.S. Patent No. 6,008,429) discloses a wound dressing delivery system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        /CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781